Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 1 of 19 - Page ID#: 292



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON

 CRIMINAL ACTION NO. 5:19-CR-00205-KKC

 UNITED STATES OF AMERICA                                               PLAINTIFF


   V.                UNITED STATES’ MEMORANDUM
                  ON UNRESOLVED OBJECTIONS TO THE PSR

 CARLOS ROGERS                                                          DEFENDANT

                                       *************

          The defendant, Carlos Rogers, has objected to certain portions of the United States

 Probation Office’s Presentence Investigative Report (“PSR”).         The United States of

 America submits its position on the disputed portions of the PSR below.

          The United States concurs with the Probation Officer’s determination that Rogers’s

 Total Offense Level is 13 for Count 1 and that Rogers’s Criminal History Category is I.

 [PSR ¶¶ 33-50.] Rogers’s applicable Guidelines range is therefore 12-18 months. [Id.

 ¶ 67.]     The Court should reject Rogers’s unresolved objections to the loss amount

 (Objection 2), mitigating role (Objection 3) and Guidelines range calculation (Objection 4)

 because – as explained by the Probation Officer in the Addendum to the PSR and by the

 United States below – the objections are contrary to the applicable facts and law.




                                               1
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 2 of 19 - Page ID#: 293



                                     BACKGROUND

        On December 5, 2019, a grand jury sitting in the Eastern District of Kentucky

 returned a five-count Indictment, charging Rogers with (1) conspiracy to commit health

 care fraud and wire fraud, in violation of 18 U.S.C. § 1349 (Count One); (2) wire fraud, in

 violation of 18 U.S.C. § 1343 (Counts Two and Three); and (3) health care fraud, in

 violation of 18 U.S.C. § 1347 (Counts Four and Five). [PSR ¶¶ 1-3; R. 1: Indictment.]

 The Indictment also charged Correll Buckhalter (“Buckhalter”) with conspiracy to commit

 health care fraud and wire fraud (Count One). Buckhalter pleaded guilty on June 11, 2020.

 [R. 52: Minute Entry for Rearraignment.]

        On November 30, 2020, Rogers pleaded guilty to Count One of the Indictment

 (conspiracy to commit health care fraud). [PSR ¶ 4; R. 71: Minute Order.] Pursuant to

 a plea agreement, the United States agreed to move to dismiss Counts Two and Three (wire

 fraud) and Four and Five (health care fraud) at sentencing. [R. 73: Plea Agreement ¶ 1.]

        Rogers is a former player in the National Football League (“NFL”) whose career

 spanned ten seasons, from 2005 through 2014.           During that time, Rogers was paid

 approximately $37,442,125.     [PSR ¶ 61.]       His relatively lengthy NFL career (greater

 than three seasons) qualified him to be a Participant in the Gene Upshaw NFL Player

 Health Reimbursement Account Plan (“the Plan”), a health care benefit program

 established pursuant to the 2006 Collective Bargaining Agreement between the NFL

 Management Council and NFL Players Association. The Plan was established to assist



                                              2
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 3 of 19 - Page ID#: 294



 certain former NFL players and their families pay for health care costs after the player’s

 retirement. The Plan reimburses its Participants, their spouses and dependents for out-of-

 pocket medical care expenses up to a maximum of $350,000. The Plan is funded solely

 through contributions by the NFL teams, not the players, and any benefits remaining at the

 time of a former player’s death pass to his spouse and other dependents. [PSR ¶¶ 7-11.]

        Participants were not taxed when benefits became available to them under the Plan,

 nor were they taxed on reimbursements, so long as the reimbursements were for actual

 Medical Care Expenses incurred by the Participants or their families. If the Plan allowed

 reimbursements to Participants for expenses other than Medical Care Expenses – for

 example, cash payments not associated with any Medical Care Expenses – the Plan could

 lose its tax-favored treatment, and Participants in the Plan could be subject to taxation on

 their reimbursements. [Id. ¶ 11.]

        The NFL Player Benefit Office provided all Participants with a Summary Plan

 Description (“SPD”), which, among other things, summarized the Plan, including the

 purpose of the Plan, what items or services were covered by the Plan, and how to submit

 claims to the Plan. The SPD was also available to Participants online at the Plan’s website.

 The SPD specified certain types of Medical Care Expenses that are not covered under the

 Plan, including “[p]ayments for services not yet provided.” [Id. ¶¶ 13-14.]

        In pleading guilty, Rogers admitted that, from March 2018 through July 2018, he

 conspired with Buckhalter, Anthony Montgomery (“Montgomery”) and others to defraud



                                              3
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 4 of 19 - Page ID#: 295



 the Plan by submitting or causing the submission of false and fraudulent claims that sought

 reimbursements for expensive medical equipment that was never actually purchased or

 received.    [R. 73-1: Factual Basis to Plea Agreement.]        The claims, which were

 submitted by Buckhalter, included falsified prescriptions, letters of medical necessity and

 invoices. Id. These claims sought reimbursement for items that were not medically

 necessary and were not actually provided. [PSR ¶ 27.]

         Rogers further admitted that he recruited other vested members of the Plan into the

 scheme and assisted them in causing the false and fraudulent submissions of claims to the

 Plan.    [R. 73-1: Factual Basis to Plea Agreement.]        Specifically, Rogers assisted

 Buckhalter and others in causing the submission of four false and fraudulent claims through

 his communications with those members, and by providing their personal identifying

 information to Buckhalter so that the claims could be submitted. Id. The four members

 for whom false and fraudulent claims were submitted were Montgomery, M.K., B.P. and

 M.C. [PSR ¶ 27.]

         The evidence shows that Rogers recruited these members, knew the amount of each

 of their claims, specified the amount of the kickback/bribe required to have the claim

 submitted, and checked in on the status of the false and fraudulent claims. For example,

 a text message exchange between Rogers and Montgomery on or around March 26, 2018,

 shows that Rogers recruited Montgomery into his scheme with Buckhalter and away from

 a separate, similar scheme involving Robert McCune (“McCune”), John Eubanks



                                              4
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 5 of 19 - Page ID#: 296



 (“Eubanks”) and others that is the subject of a separate indictment.1   Rogers explained to

 Montgomery the kickback/bribe required, and he discussed the alleged involvement of a

 doctor to defraud the Plan:

        Rogers:         Quick question have you taken out your HRA money
        Montgomery: Yep
        Rogers:         Ok just making sure cause I got a doctor that can get
                        you 56k
        Montgomery: I’m ready to do my second go round. Ubanks [sic]
                    doctor been dragging his feet
                    What he charge?
        Rogers:         6k
                        Will hv your ck next week
        Montgomery: Anthony Montgomery
                    [Date of Birth]
                    [Address]
                    [Cigna ID Number]
                    [Social Security Number]

 [Ex. 1.]   The personal information that Montgomery provided to Rogers matched the

 personal information listed in the false and fraudulent claim submitted to the Plan on

 Montgomery’s behalf two days later (March 28, 2018). [See Ex. 2.]

        Similarly, in a text message exchange between Rogers and M.K. on or around April

 23, 2018, regarding the submission of claims for B.P. and M.C., Rogers explained that new


 1
   Eubanks has pleaded guilty to Count One (conspiracy to commit health care fraud) of a
 separate indictment that alleges a similar scheme to the one charged in the Indictment in
 this case. Eubanks pleaded guilty to recruiting players into that scheme. See United
 States v. McCune, No. 5:19-CR-00206-KKC (R. 152-1). Montgomery has also pleaded
 guilty to Count One of that separate indictment and has admitted to conspiring with Rogers
 and Buckhalter, as well as Eubanks and Robert McCune. See United States v. McCune,
 No. 5:19-CR-00206-KKC (R. 273-1).

                                              5
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 6 of 19 - Page ID#: 297



 claims would be submitted in the amount of $46,000 instead of $56,000 because the higher

 claim amounts had been taking too long to be paid:

        Rogers:       Naw he only [d]oing 46 cause 56 been taking too long
                      to repay. It’s been backed up. But he said he will do
                      another 10k, 2/3 weeks after they get there check. . . .
                      So it’s still gonna be the same. They just will get the
                      10k, 2/3 week later. The last few 56 he been doing was
                      taking 3 weeks to repay so he just stopping that large
                      amount for a min and just breaking it down.

 [Ex. 3 at 2, 5.] On or around May 1, 2018, a false and fraudulent claim was submitted

 to the Plan on B.P.’s behalf for a $46,821 cryotherapy machine. [Ex. 4.]

        The vested members of the Plan that Rogers recruited into the scheme paid

 Buckhalter the prescribed kickbacks/bribes. Buckhalter then paid a portion of that

 kickback/bribe to Rogers, in return for facilitating the false claims. [PSR ¶ 27.] Rogers

 directed Buckhalter to transfer the kickbacks/bribes to his (Rogers’s) wife, suggesting that

 he wanted to conceal the kickback/bribe payments. [See Ex. 5.] The total amount of

 kickbacks/bribes paid to Rogers through his wife was $6,500. [See id.; PSR ¶ 27.]

        As a result of Rogers’s participation in the scheme, the Plan was billed

 approximately $179,814 for the four false and fraudulent claims submitted on behalf of

 Montgomery, M.K., B.P. and M.C. These claims sought reimbursement for items that

 were not medically necessary and that were not actually provided, and the Plan paid one of

 those false and fraudulent claims in the amount of approximately $56,821. The $56,821




                                              6
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 7 of 19 - Page ID#: 298



 was subsequently paid back to the Plan by the vested member on whose behalf the false

 and fraudulent claim was submitted. [PSR ¶ 27.]

                                      ARGUMENT

       The Guidelines range serves as the “starting point and initial benchmark” for the

 Court’s sentencing analysis. United States v. Bolds, 511 F.3d 568, 579-80 (6th Cir. 2007)

 (citation omitted). Accordingly, the Court “should begin all sentencing proceedings by

 correctly calculating the applicable Guidelines range.” United States v. King, 553 F.

 App’x 518, 520 (6th Cir. 2014) (citing Gall v. United States, 552 U.S. 38, 49 (2007)).

       In calculating the appropriate sentence under the Guidelines, the Court considers as

 relevant conduct the acts of the defendant, as well as the acts “willfully caused by the

 defendant” and “all harm that resulted from the acts and omissions.” U.S.S.G. § 1B1.3.

 Relevant conduct is defined to include “all acts and omissions . . . that were part of the

 same course of conduct or common scheme or plan as the offense of conviction.”

 U.S.S.G. § 1B1.3(a)(2). The Guidelines define a “common scheme or plan” as any other

 offense substantially connected “by at least one common factor, such as common victims,

 common accomplices, common purpose, or similar modus operandi.” Id. § 1B1.3 cmt.

 n.9(A). “The burden is on the government to prove, by a preponderance of the evidence,

 that a particular sentencing enhancement applies.” United States v. Dupree, 323 F.3d 480,

 491 (6th Cir. 2003).




                                             7
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 8 of 19 - Page ID#: 299



        Here, there are three unresolved objections to the PSR that impact Rogers’s

 Guidelines range2: (1) the loss amount under Section 2B1.1(b)(1); (2) the applicability of

 a four-level adjustment based on Rogers’s alleged mitigating role under Section 3B1.2; and

 (3) the proper calculation of the Guidelines range, based on the prior two objections. The

 United States addresses each in turn.

 I.     Objection 2: The Court Should Adopt the Loss Amount Recommended in the
        PSR and Reject Rogers’s Objection that Actual Loss Should Apply.

        In fraud cases, a defendant’s offense level is adjusted based on the amount of loss

 involved in the offense. See U.S.S.G. § 2B1.1(b)(1). The district court is to determine

 the amount of loss by a preponderance of the evidence. See United States v. Ashrafkhan,

 821 Fed. App’x 428, 444 (6th Cir. 2020). “The court need only make a reasonable

 estimate of the loss,” U.S.S.G. § 2B1.1, cmt. n.3(C), and “[p]recision is not required.”

 United States v. Sufi, 456 F. App’x 524, 528 (6th Cir. 2012).

        The amount of loss for sentencing purposes “is the greater of actual loss or intended

 loss.” USSG § 2B1.1 cmt. n. 3(A).          The Guidelines define “intended loss” as “the

 pecuniary harm that the defendant purposely sought to inflict . . . and . . . includes intended

 pecuniary harm that would have been impossible or unlikely to occur.” Id. § 2B1.1 cmt.

 n. 3(A)(ii).




 2
   Rogers’s Objection 1 has been resolved in the Addendum to the PSR, and it does not
 affect his sentencing guidelines.

                                               8
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 9 of 19 - Page ID#: 300



        In health care fraud cases, the intended loss amount typically corresponds to the

 total amount of claims or bills submitted to the relevant health care benefit program,

 particularly where the claims were expected to be paid in full and no health care benefits,

 items or services were provided. See, e.g., United States v. Bertram, 900 F.3d 743, 752

 (6th Cir. 2018) (upholding the district court’s determination that “the intended loss amount

 was best represented by the amount billed” to private insurer Anthem); United States v.

 Patel, 579 F. App’x 449, 455 (6th Cir. 2014) (upholding the district court’s determination

 of loss amount that took into account the defendant’s “billings to Medicare, Medicaid, and

 Blue Cross/Blue Shield of Michigan”); United States v. Mahmud, 541 F. App’x 630, 636

 (6th Cir. 2013) (upholding the district court’s calculation that loss should include the total

 amount billed to Medicare where the record “contains no evidence that . . . any services . . .

 were actually provided to patients”).

        Here, Paragraph 34 of the PSR and the Addendum properly conclude that the loss

 amount for purposes of Section 2B1.1(b)(1) is the total amount of the four false and

 fraudulent claims that Rogers assisted in submitting to the Plan: $179,814. [PSR ¶ 34;

 Addendum (“PSR Add.”) at 19-20.] As the Probation Officer noted, Rogers admitted in

 his plea agreement (which Rogers affirmed at his re-arraignment) that he (i) knowingly and

 willfully conspired to defraud the Plan, (ii) agreed with Buckhalter and others to submit

 and cause the submission of false and fraudulent claims to the Plan for high-dollar-value

 durable medical equipment that was never actually provided and that was not medically



                                               9
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 10 of 19 - Page ID#: 301



  necessary, (iii) recruited four vested members into the scheme and assisted them in causing

  four false and fraudulent claims to the Plan in the amount of $179,814, and (iv) received

  kickbacks/bribes from Buckhalter in exchange for facilitating the submission of the claims.

  [R. 73-1: Factual Basis to Plea Agreement at 2-4; PSR Add. at 19-20.]

         In addition, Rogers’s text messages to Montgomery and M.K. show that Rogers

  knew the amount of each false and fraudulent claim ($46,000 to $56,000), that a doctor

  was needed to help defraud the Plan, and that the false and fraudulent claims were

  submitted just to obtain money, not to secure reimbursement for actual medical equipment.

  [See supra at 5-6; Exs. 1, 3.]

         Under the Guidelines, the intended loss is undoubtedly the full amount of the four

  false and fraudulent claims Rogers helped to submit: $179,812. This is the loss amount

  that should apply under Section 2B1.1(b)(1). See U.S.S.G. § 2B1.1 cmt. n. 3(A).

         The Court should reject Rogers’s objections that an actual loss figure should apply

  because (i) Rogers believed that the Plan funds belonged to the players for whom false and

  fraudulent claims were submitted to the Plan and (ii) Rogers did not know how much

  money was being claimed. [See PSR Add. at 19.] Neither holds water.

         “The funds belonged to the players.” Rogers’s claim that he believed the Plan

  funds belonged to the players is belied by the facts of this case, where Rogers has pleaded

  guilty and admitted to knowingly and willfully conspiring with Buckhalter and others to

  defraud the Plan by facilitating the submission of false and fraudulent claims to it. [R. 73-



                                               10
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 11 of 19 - Page ID#: 302



  1: Factual Basis to Plea Agreement at 3-4; PSR Add. at 19-20.] It also defies common

  sense to suggest that Rogers, Buckhalter, and others would engage in this scheme (and

  demand/pay a share of the proceeds) if they believed that they owned the funds and could

  simply take them out of the Plan as they would take money out of a bank account. Indeed,

  Rogers’s argument that he believed the stolen money actually belonged to the players is

  inconsistent with his guilty plea and request for a downward adjustment for acceptance of

  responsibility.

         “Rogers did not know the amount of the claims.” Similarly, Rogers’s argument

  that he did not know the amounts of the claims he conspired to submit is undermined by

  his own statements in the text messages discussed above. [See supra at 5-6; Exs. 1, 3.]

  These messages show that he knew, before the false and fraudulent claims were submitted

  to the Plan, that each claim sought between $46,000 and $56,000. This is sufficient to

  show that $179,812 is the amount of “pecuniary harm that the defendant purposely sought

  to inflict . . . .” USSG § 2B1.1 cmt. n. 3(A). Indeed, the Court should note that the United

  States has not sought to hold Rogers responsible for all $1,297,560 in false and fraudulent

  claims that Buckhalter submitted or caused to be submitted in the conspiracy overall.

  [PSR ¶ 29.]       Instead, the loss amount set forth in Rogers’s PSR is a conservative

  accounting that limits Rogers’s responsibility to only the claims in which he was directly

  involved.




                                              11
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 12 of 19 - Page ID#: 303



         The three cases cited by Rogers are inapposite and do not change the analysis. In

  United States v. Manatau, 647 F.3d 1048, 1050 (10th Cir. 2011), United States v. Sanders,

  343 F.3d 511, 527 (5th Cir. 2003), and United States v. Moored, 38 F.3d 1419, 1427 (6th

  Cir. 1994), the courts found that there was insufficient evidence to establish the quantum

  of loss that the defendant intended to inflict. Here, there is ample evidence that Rogers

  intended to cause $179,812 in loss. He admitted to conspiring to defraud the Plan, and the

  evidence shows that he knew the amount by which he and his co-conspirators would

  attempt to obtain:    four claims, each for between $46,000 and $56,000.           In such a

  situation, the intended loss should be the total amount of false and fraudulent claims Rogers

  conspired to submit to the Plan. See Bertram, 900 F.3d at 752; Patel, 579 F. App’x at

  455; Mahmud, 541 F. App’x at 636.

  II.    Objection 3: The Court Should Reject Rogers’s Objection that a Mitigating
         Role Adjustment Should Apply.

         Section 3B1.2 of the Sentencing Guidelines authorizes a court to adjust a

  defendant’s offense level if he had a mitigating role in the offense. Specifically, it permits

  a four-level reduction if the defendant can show that he was a “minimal participant,” which

  is defined as someone who is “plainly among the least culpable of those involved in the

  conduct of a group.” U.S.S.G. § 3B1.2(a) & cmt. n. 4. Section 3B.1.2 also permits a

  two-level reduction if the defendant can show that he was a “minor participant,” which is

  defined as someone who is “less culpable than most other participants in the criminal

  activity, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2(a) & cmt.


                                               12
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 13 of 19 - Page ID#: 304



  n. 5. Section 3B1.2 also authorizes a three-level reduction if the defendant can show that

  he falls somewhere in between. U.S.S.G. § 3B1.2. For any mitigating role adjustment to

  apply, a defendant must show that he was “substantially less culpable than the average

  participant in the criminal activity.” U.S.S.G. § 3B1.2 cmt. n. 3; United States v. Romero,

  704 F. App’x 445, 449 (6th Cir. 2017). A “‘participant’ is a person who is criminally

  responsible for the commission of the offense, but need not have been convicted.”

  U.S.S.G. § 3B1.2 cmt. n. 1; U.S.S.G. § 3B1.1 cmt. n. 1.

         “[I]n determining whether to grant a mitigating reduction, the district court must

  consider the portion of the relevant conduct of the conspiracy that was attributable to the

  defendant for purposes of determining his base offense level. In other words, a defendant’s

  role in the offense is measured in comparison to other participants in that relevant

  conduct.” Romero, 704 F.App’x at 451 (internal quotations and citations omitted).

         The Sentencing Commission has provided a list of five non-exhaustive factors for

  sentencing courts to consider in determining whether a mitigating role adjustment applies:

                (i)     the degree to which the defendant understood the scope
                        and structure of the criminal activity;
                (ii)    the degree to which the defendant participated in
                        planning or organizing the criminal activity;
                (iii)   the degree to which the defendant exercised decision-
                        making authority or influenced the exercise of decision-
                        making authority;
                (iv)    the nature and extent of the defendant’s participation in
                        the commission of the criminal activity, including the
                        acts the defendant performed and the responsibility and
                        discretion the defendant had in performing those acts;

                                               13
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 14 of 19 - Page ID#: 305



                (v)    the degree to which the defendant stood to benefit from
                       the criminal activity.
  U.S.S.G. § 3B1.2 cmt. n. 3(C).           The defendant bears the burden of proving

  a mitigating role by a preponderance of the evidence. United States v. Roberts, 223 F.3d

  377, 379 (6th Cir. 2000).

         Here, Paragraph 37 of the PSR and the Addendum properly conclude that no

  mitigating role adjustment applies. [PSR ¶ 37; PSR Add. at 22-23.] As the Probation

  Officer noted, Rogers admitted to recruiting four members into the scheme to defraud:

  Montgomery; M.K.; B.P.; and M.C. After recruiting those members, Rogers forwarded

  their personal information to Buckhalter so that false and fraudulent claims could be

  submitted to the Plan on their behalf. Due to this conduct, four claims totaling $179,814

  were submitted to the Plan, and Rogers received $6,500 in kickbacks/bribes. [PSR Add.

  at 22-23; R. 73-1: Factual Basis to Plea Agreement at 2-4.]           Thus, Rogers is not

  substantially less culpable than the average participant.   [PSR Add. at 22-23.]

         An analysis of the five non-exhaustive factors set forth in Application Note 3(C) of

  Section 3B1.2 supports this conclusion. First, Rogers understood the scope and structure

  of the criminal activity.     Indeed, text messages exchanged between Rogers and

  Montgomery in March and April 2018 demonstrate this fact:

         Montgomery: What bro!! Did they send it off yet?
         Rogers:         Yea think it was sent off Friday. So I guess you will
                         get your ck this Friday coming . . . .
         Montgomery: Did they tell you a date that it would be sent?



                                               14
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 15 of 19 - Page ID#: 306



        Rogers:        Naw I’ll hit him up. I know 2 boys was sent a couple
                       days later than normal cause of Easter. But I’ll ck for
                       you.
        Montgomery: Ok
        Rogers:        Did you ck and see if it was out of your acct yet.
        Montgomery: I did but it wasn’t. I think it don’t come out until you
                    cash it
        Rogers:        Oh ok.
        Montgomery: Did they give you any update?
        Rogers:        Let me hit him. I know it was back up. Cause my boy
                       Lac just got his ck Friday and his was in 3/4 days b4
                       yours. But I’ll hit him. . . .
                       He said you should hv your ck this week. He said
                       Cigna process sm fast and smtn depending on if it’s a
                       holiday it may be a li slower. One of my boys filed his
                       shit on a tues and got paid the next thur.
        Montgomery: Oh ok. Good looking
        Rogers:        Bro did you ck your acct to see if they took the money
                       out of your acct.
        Montgomery: I did. They didn’t
        Rogers:        Let me text this doctor again cause this close to two
                       weeks with yours rt. . . .
        Montgomery: He ever get back with you
        Rogers:        Not yet. I’ll text him again. 2 days ago he said it was
                       in process and they was slow. But I’ll text. Him again.
                       If smtn was wrong he would’ve hit me.
        Montgomery: Aight
        Rogers:        What’s good homie, tell Montgomery he’s still in
                       processing, hopefully they cut the check this week
                       Dude called today and Cigna said it’s almost finalized
                       and they’re backed. I’m sorry about that. It’s out of
                       my control. But I been calling trying to get it pushed
                       thru fast.
                       That’s what he text me. I was just sending it to you.

                                            15
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 16 of 19 - Page ID#: 307



  [Ex. 1.] Rogers thus knew the process for submitting the false and fraudulent claims and

  that several other players were also participants in the scheme; he even claimed that a

  doctor was involved in the claims and stated that Cigna was reviewing them.

        Second, Rogers helped organize the criminal activity by recruiting other participants

  into the scheme, checking on their false and fraudulent claims and keeping the other

  participants updated.

        Third, Rogers influenced decision-making authority by coordinating with

  Buckhalter and recruiting other participants into the scheme to defraud and away from

  another similar scheme.

        Fourth, Rogers interacted with multiple other participants in the scheme and

  enlarged it by recruiting. Indeed, recruitment of accomplices is a factor courts consider

  in deciding whether to apply an aggravating role. See U.S.S.G. § 3B1.1 cmt. n. 4.

        Fifth, and finally, Rogers was paid thousands of dollars for his contributions to the

  scheme to defraud.

        Rogers’s objection that a mitigating role should apply lacks merit.            As a

  preliminary matter, Rogers is incorrect in arguing that his role should be measured by

  reference to all participants in two different schemes to defraud. [See PSR Add. at 20.]

  His role should be measured against the participants in the offense conduct attributable to

  him for purposes of determining his base offense level. See Romero, 704 F.App’x at 451.

  Rogers’s role is more culpable than – or at least as culpable as – Montgomery’s, M.K.’s,



                                              16
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 17 of 19 - Page ID#: 308



  B.P.’s and M.C.’s, all of whom Rogers recruited into the scheme to defraud. Indeed, each

  only had one claim submitted on his behalf in the conspiracy charged in this case, whereas

  Rogers facilitated all four.

         In addition, Rogers’s argument that his role was less culpable than that of the

  scheme’s leaders, including Buckhalter, does not entitle him to a mitigating role

  adjustment. As noted, Rogers must show that he is “substantially less culpable than the

  average participant in the criminal activity.” U.S.S.G. § 3B1.2 cmt. n. 3(A) (emphasis

  added). Rogers cannot do so because, as a recruiter, he is more culpable than – or at least

  as culpable as – the average participant who provided information so that a claim could be

  submitted on his behalf. This conclusion is true whether Rogers’s conduct is compared

  with only the participants in his relevant conduct or with participants in the scheme overall.

  III.   Objection 4: The Court Should Reject Rogers’s Objection that the Guidelines
         Calculation Should Conform to Objections 2 and 3.

         As discussed above, Rogers’s Objections 2 and 3 should be rejected. As a result,

  Objection 4 should also be rejected because it relies on the Guidelines calculations that

  Rogers proposes in Objections 2 and 3. As the Probation Officer correctly concluded,

  Rogers’s Total Offense Level is 13 for Count 1; Rogers’s Criminal History Category is I;

  and Rogers’s applicable Guidelines range is 12-18 months. [PSR ¶¶ 33-50; ¶ 67.]




                                               17
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 18 of 19 - Page ID#: 309



                                     CONCLUSION

        For the reasons stated above, the United States submits that the Court should deny

  Rogers’s unresolved objections to the PSR.

        .

                                          Respectfully submitted,

                                          CARLTON S. SHIER, IV
                                          ACTING UNITED STATES ATTORNEY

                                          /s/ Andrew E. Smith
                                          Andrew E. Smith
                                          Assistant United States Attorney
                                          260 W. Vine St., Suite 300
                                          Lexington, KY 40507
                                          Tel: (859) 685-4849
                                          Andrew.e.smith@usdoj.gov


                                          DANIEL S. KAHN, ACTING CHIEF
                                          CRIMINAL DIVISION, FRAUD SECTION
                                          U.S. DEPARTMENT OF JUSTICE

                                          /s/ John (“Fritz”) Scanlon
                                          John (“Fritz”) Scanlon
                                          Alexander J. Kramer
                                          Trial Attorneys
                                          U.S. Department of Justice, Criminal Division
                                          1400 New York Avenue NW
                                          Washington, DC 20530
                                          Tel: (202) 304-2946 (Fritz Scanlon)
                                          Tel: (202) 768-1919 (Alexander Kramer)
                                          Tel: (202) 768-1136 (Thomas Tynan)
                                          john.scanlon@usdoj.gov
                                          alexander.kramer@usdoj.gov




                                               18
Case: 5:19-cr-00205-KKC-MAS Doc #: 83 Filed: 04/15/21 Page: 19 of 19 - Page ID#: 310



                              CERTIFICATE OF SERVICE

        On April 15, 2021, I electronically filed this document through the CM/ECF system,

  which will send notice to counsel of record.

                                                      /s/ Andrew E. Smith
                                                      Assistant United States Attorney




                                                 19
